LUMPKIN, Presiding Judge,
concurring in part/dissenting in part:
4 1 I dissent to the reversal of Count I, and to the interpretation placed on the Oklahoma Corrupt Organizations Prevention Act, 22 ©.8.1991, § 1401, et seq.
2 The opinion states the Oklahoma act is similar to the federal act, therefore we must *773assume it was intended to cover the same seope of activities. This is not a correct assumption.
¶3 The power to define crime and punishment in this State lies with the Oklahoma Legislature. State v. Young, 989 P.2d 949, 955 (Ok1.Cr.1999). -It is well established that statutes are to be construed according to the plain and ordinary meaning of their language. Id. Words not found in the text of a criminal statute will not be read into it for the purpose of extending it or giving it an interpretation in conformity with a supposed policy. State v. Humphrey, 620 P.2d 408, 409 (Ok1.0r.1980). The fundamental principle of statutory construction is to ascertain and give effect to the intention of the Legislature as expressed in the statute. Young 989 P.2d at 955.
¶4 In the federal RICO act, Congress explicitly set forth the purpose of the act-to aid in the eradication of organized crime. The preface to the federal act then describes organized crime. This preface was not adopted by the Oklahoma Legislature when it enacted the Oklahoma Corrupt Organizations Prevention Act. We must conclude the Legislature intentionally omitted the federal preface and its restrictions.1 In the absence of any legislative history, we do not know why the preface was omitted. It could have been because the Legislature did not want to restrict the state law's application to only organized crime, and wanted a broader application than the federal law. It could have been the Legislature was more concerned with the proliferation of criminal associations on the small seale rather than large scale organized crime operations. The state law as it is written gives greater authority to the state to prosecute the smaller seale criminal activity-eattle thieves, small scale drug rings, etc., which are more likely to occur in this state than large scale criminal organizations. Whatever the reason for the omission, the preface to the federal law, and its specified intent to eradicate organized crime, is not contained in the Oklahoma statute and it is not for the judiciary to insert it. Accordingly, the federal case law cited in the opinion is not controlling authority, nor is it relevant to our decision in this case, as it is based upon an interpretation of the federal act, which has within its statutory framework an expression of federal congressional intent with its stated purpose to eradicate organized crime. The failure of the Oklahoma Legislature to enact that federal stated intent obviates the applicability of federal cases interpreting that federal intent.
¶5 Reading the state statute in its entirety, I find the criminal activity in this case is just what the state law was designed to cover-the prohibition of organized eriminal activity, whether large or small seale, which presents great harm to local communities and which federal authorities cannot prosecute. Following federal law as precedent, rather than the language of our statute, would result in the nullification of the statute due to the small number of large seale criminal organizations in the state.
¶6 Accordingly, I find prosecution under the Oklahoma Corrupt Organizations Prevention Act, 22 0.8.1991, § 1401, et seq., appropriate in this case, and the evidence sufficient to support a conviction.
¶7 This Court has previously rejected the concept of proportionality review. See Applegate v. State, 904 P.2d 130, 134-35 (OK. Cr.1995); Maxwell v. State, 775 P.2d 818, 820 (Ok1.Cr.1989). Stare decises dictates the same application here and the issue is whether the sentence shocks the conscience of the Court. I find it does not.
¶8 In Rackley v. State, 814 P.2d 1048 (Okl.Cr.1991), this Court stated in part:
While we agree that Appellant's sentence is severe, it is not outside the statutory range. To be considered error, the sentence must be so greatly disproportionate that it shocks the conscience of the court. Virgin v. State, 792 P.2d 1186, 1188 (Ok. Cr.1990).
*774Id. at 1050. While the term "disproportionate" is used in the opinion, it is clearly used as a descriptive term relating to the "shock the conscience" test and not the definition of a standard of review. The standard of review for excessive sentence used in Rackley is "shock the conscience" and the case does not intimate, nor even attempt to intimate, that the standard of review should be a proportionality analysis. Mere descriptive words do not form a legitimate justification for a new rule of law.
¶9 I therefore concur in the Court's decision to affirm the judgments and sentences in the remaining counts and would also affirm the judgment and sentence in Count I.

. Because the Oklahoma Legislature did not adopt the preface contained in the federal act, there is no "language of the Oklahoma Corrupt Organizations Prevention Act [which] is the same or similar to the language of Title IX of P.L. 91-452 as amended, ..." to which the provisions of 22 0.$.1991, § 1419 apply. Therefore, federal caselaw interpreting that federal preface is not relevant to this case.